DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on December 17, 2020, were received. Claims 1, 3, 5, 7-16 and 19 have been amended. None of the Claims have been cancelled, withdrawn from consideration or added as new. Therefore, Claims 1-19 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on September 29, 2020.

Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted November 3, 2020; November 30, 2020; and, February 1, 2021, have been received and considered by the examiner. 

Specification
5.	The amendments to the Specification dated December 17, 2020, have been accepted.

Claim Rejections - 35 USC § 102
6. 	The rejection of Claims 1-2, 8-11 and 14-18 under 35 U.S.C. 103 as being unpatentable over Dulle et al. (US 2015/0069829 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 8-11 of the Remarks dated December 17, 2020.

Claim Rejections - 35 USC § 103
7.	The rejection of Claims 3-7, 12-13 and 19 under 35 U.S.C. 103 as being unpatentable over Dulle et al. (US 2015/0069829 A1), as applied to Claim 1-2, 8-11 and 14-18, and in further view of Yamada et al. (US 2016/0190526 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 8-11 of the Remarks dated December 17, 2020.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3, 7-9, 11-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagi (CN 102569692A) in view of Noh et al. (CN 104425782A) and in further view of Jiang et al. (CN 105390636A).
With regard to Claim 1, Yanagi discloses D1 (CN102S69692A) discloses a battery pack protection structure, (see paragraphs 0027-0057 and Figs, 1-5): in the 
Noh et al. discloses a battery pack, (see paragraphs 0038-0110 and Figs. 1-7 in the description): the battery pack includes a plurality of battery cells 10 that are arrayed along an array direction (±Z1 direction), and plates 130, 140 and 150 that surround the battery cells 10. The plates 140 and 150 may form the case frame 160 (cell trays) and the plate 130 is referred to herein as the closing plate 130. The battery pack may include combination structure made up of the closing plate 130 and the case frame 160 to accommodate the battery cells 10 that are arrayed in the array direction (±Z1 direction) and may structurally combine and then modularize the battery ceils 10. The motion prevention unit 145 (tray fasteners) may be formed on each of the side plates 140 disposed on the both sides of the battery assembly 1050, such that a pair of motion prevention units 145 may be formed facing each other. The motion prevention units 145  
Jiang et al. discloses a battery box, (see paragraphs 0041-0054 and Figs. 1-6 in the description): the bottom of the box body 10 is also provided with a plurality of heat-conducting through holes 100, and the number and position of the heat-conducting through holes 100 correspond to the battery module 30; it is necessary to ensure that each battery module 30 is located above at least one heat-conducting through hole 100. In addition, as a preferred scheme, the size of the heat-conducting through holes 100 is preferably basically the same as that of the battery module 30, so that the heat-conducting through holes 100 and the battery modules 30 can correspond one to one, and the maximum bottom heat exchange area can be maintained. Each heat-conducting through hole 100 (facing the opening of each cell tray) is provided with a heat-conducting sealing layer 40, and the heat-conducting sealing layer 40 and the 
With regard to Claim 2, Yanagi discloses the plurality of battery packs 20 are accommodated in the tray 11 (equivalent to "the battery system carrier").

With regard to Claim 3, Yanagi discloses that the tray 11 has a bottom plate affixed to the bottom plate 61, a front wall 11a, a rear wall 11b, and side walls 11c, 11d vertically arranged along the outer periphery of the bottom plate 11f (wherein the battery system carrier comprises: a plurality of longitudinal; a plurality of crossbeams crossing the plurality of longitudinal beams; a ground plate comprising a bottom; and support beams connected with the ground plate and the plurality of longitudinal beams or the ground plate and the plurality of crossbeams), and lattice partition walls 11e (support beams) vertically arranged on the bottom plate 11f surrounded by the walls 11a, 11b, 11c, 11d. 
Jiang et al. disclose that the opening under the battery box body 10 is matched with the cooling assembly 50 (the coolant channels comprise a plurality of coolant pipes in the ground plate), so as to reduce the temperature of the battery module and the cooling channels are provided in an outer side of the battery system carrier. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include coolant channels comprising a plurality of coolant pipes in the ground 
With regard to Claim 7, Noh et al. discloses (see paragraphs 0038-0110 and Figs. 1-7) that the bottom of the battery frame comprises an opening. 
Jiang et al. discloses (see paragraphs 0041-0054 and Figs. 1-6) that there is an opening to be matched with the cooling device under the battery frame. Thus, it is a conventional technical means for those skilled in the art that the opening of the cell tray is a central opening provided in a bottom surface of the tray along a longitudinal direction of the tray, and the cooling channels are aligned while respectively matching the central openings of the respective cell trays.
With regard to Claims 8 and 9, Noh et al. discloses wherein the spacers 50 (cell retainers) of at least one case frame 160 (cell tray) of the plurality of cell trays are monolithic with said cell tray, and wherein the spacers 50 (cell retainers) of the case frame 160 (cell retainers), and the motion prevention unit 145 (tray fasteners)  of said cell tray are injection molded from an electrically nonconductive polymeric material (paragraphs 0038-0110; See Figures 1-7).
With regard to Claim 11, Yanagi discloses (see paragraphs 0027-0057 and Figs, 1-5) the battery pack 20 is configured such that a plurality of battery cells 30 are housed in a case 21 made of resin in a state where the long sides (sides in the length direction) 31 of the battery cells 30 are stacked against each other (wherein each of the plurality of battery cells has two opposing wide side surfaces, two opposing narrow side surfaces, and opposing top and bottom surfaces, and wherein, in the at least one cell 
With regard to Claims 12-13, Noh et al. discloses (see paragraphs 0038-0110 and Figs. 1-7) that the battery pack includes a plurality of battery cells 10 that are arrayed along an array direction (±Z1 direction), and plates 130, 140 and 150 that surround the battery cells 10; the plates 140 and 150 may form the case frame 160; the upper and lower portions of the frame 160 have openings (wherein at least one cell tray of the plurality of cell trays has a box shape that comprises a bottom surface defining a central opening extending in a longitudinal direction of the cell tray and said cell tray defines a top opening that faces the central opening).
With regard to Claim 14, Noh et al. discloses (see paragraphs 0038-0110 and Figs. 1-7) plates 140 and 150 (first side surface and second side surface) may form the case frame 160 (cell trays) and the plate 130 is referred to herein as the closing plate 130 (bottom surface), and a pair of motion prevention units 145 facing each other so movement of the battery cells may be suppressed (a first ledge perpendicularly protruding inwardly from the first side surface, and second ledge perpendicularly protruding inwardly from the second side surface, wherein the first ledge and the second ledge are configured to support the plurality of battery cells).
With regard to Claim 18, Yanagi  discloses a battery pack protection structure (see paragraphs 0027-0057 and Figs. 1-5) that may be used in an electric vehicle or a hybrid vehicle.
With regard to Claim 19, Yanagi discloses the tray 11 has a bottom plate affixed to the bottom plate 61, a front wall 11a, a rear wall 11b, and side walls 11c, 11d .

10.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagi (CN 102569692A), Noh et al. (CN 104425782A) and Jiang et al. (CN 105390636A), as applied to Claims 1-3, 7-9, 11-14 and 18-19 above, and in further view of Fuhr et al. (CN 103718374A).
	With regard to Claim 4, Yanagi, Noh et al., and Jiang et al. disclose the battery system in paragraph 9 above, including the cooling assembly 50 including a plurality of liquid cooling plates 500, a cooling liquid inlet pipe 502 and a cooling liquid return pipe 504 (Jiang et al.), but do not specifically disclose wherein the plurality of coolant pipes are connected to inlet distribution pipes and outlet distribution pipes that are provided in the ground plate.
	Fuhr et al. discloses a battery box, and specifically discloses the following technical features (see paragraphs 0024-0084 and Figs. 13A-13C): as shown in FIG. 13A, an inlet manifold 216 (inlet distribution pipes) may be provided adjacent the inlet side 210 of the passages or channels 208 to supply the fluid from a single source to the 
With regard to Claim 5, Yanagi, Noh et al., and Jiang et al. disclose the battery system in paragraph 9 above, but do not specifically disclose wherein the coolant pipes are along the crossbeams, and the inlet distribution pipes and the outlet distribution pipes are along the longitudinal beams.
Fuhr et al. disclose different arrangements of the coolant pipes in the aforementioned Embodiments, including wherein the coolant pipes are along the crossbeams, and the inlet distribution pipes and the outlet distribution pipes are along the longitudinal beams. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the coolant pipes are along the crossbeams, and the inlet distribution pipes and the outlet distribution pipes are along the longitudinal beams in the battery system of Yanagi, Noh et al. and Jiang et al., because Fuhr et al. teach that this coolant pipe arrangement is known in the art to allow cooling to take place through the cooling pipes to have an inlet end and an outlet end. 

Fuhr et al. discloses that after the flange portions 43b, 44b (tray fasteners) of the upper bracket 40 are positioned on the upper surfaces of the side wails 11c, lid and the partition wall lie of the tray 11, the fixing bolts 45 are fastened to the upper portions of the side walls 11c and lid and the partition wall lie (the support beams) of the tray 11 via the fixing bolts holes 43e, 44e of the flange portions 43b, 44b (wherein the tray fasteners are connected to the support beams). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the tray fasteners connected to the support beams in the battery system of Yanagi, Noh et al. and Jiang et al., because Fuhr et al. teach that this coolant pipe arrangement is known in the art to allow cooling to take place through the cooling pipes to have an inlet end and an outlet end. 

11.	Claims 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagi (CN 102569692A), Noh et al. (CN 104425782A) and Jiang et al. (CN 105390636A), as applied to Claims 1-3, 7-9, 11-14 and 18-19 above, and in further view of Ewert et al. (CN 105552261A).
	With regard to Claim 10, Yanagi, Noh et al., and Jiang et al. disclose the battery system in paragraph 9 above, including wherein the cell retainers of the at least one cell tray of the plurality of cell trays are monolithic with said cell tray (Noh et al.- paragraphs 0038-0110; See Figures 1-7), but do not specifically disclose wherein said cell tray, the 
	Ewert et al. disclose a battery housing part, and specifically discloses (see paragraphs 0038-0040 and Figs. 1-3 in the description): the first and second housing walls 12 and 14 are connected to one another via reinforcement profiles 18; the battery housing part 10 can readily be manufactured by aluminum high pressure continuous casting. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use an aluminum material for the cell trays, cell retainers and tray fasteners of the cell trays, because Ewert et al. teach that aluminum is manufactured easily and inexpensively, and is a material of a high strength.  
	With regard to Claims 16-17, Yanagi, Noh et al., and Jiang et al. disclose the battery system in paragraph 9 above, but do not specifically disclose wherein at least one cell tray comprises a first end surface and a second end surface, and wherein at least one of the first end surface and the second end surface comprises a reinforcing structure; and wherein the reinforcing structure comprises a honeycomb structure. 
Ewert et al. discloses (see paragraphs 0038-0040 and Figs. 1-3) the first and second housing walls 12 and 14 (equivalent to a first end surface and a second end surface) and wherein the first and second housing walls 12 and 14 comprise a reinforcing structure in a honeycomb structure (wherein the cell tray comprises a first end surface and a second end surface, and wherein at least one of the first end surface and the second end surface comprises a reinforcing structure). Before the effective filing . 

Allowable Subject Matter
12.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is an examiner’s statement of reasons for allowance: the closet prior art, Yanagi (CN 102569692A), Noh et al. (CN 104425782A) and Jiang et al. (CN 105390636A), do not teach or fairly suggest, wherein at least one cell tray comprises a first side surface and a second side surface, wherein the first side surface has a first lower portion and a first upper portion, wherein the second side surface has a second lower portion and a second upper portion, wherein the plurality of cell retainers of said cell tray are formed of a plurality of spaced apart snap segments that extend upwardly from at least one of the first upper portion or the second upper portion and are elastically connected to the first lower portion or second lower portion, respectively, and wherein each of the snap segments is configured to provide clip engagement with at least one of the plurality of battery cells accommodated in said cell tray.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
14.	Applicant’s arguments, see pages 8-11, filed December 17, 2020, with respect to the rejection(s) of Claims 1-2, 8-11 and 14-18 under 35 U.S.C. 103 as being unpatentable over Dulle et al. (US 2015/0069829 A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yanagi (CN 102569692A) in view of Noh et al. (CN 104425782A) and in further view of Jiang et al. (CN 105390636A).

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725